Citation Nr: 1017712	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to an increased initial evaluation for 
migraine headaches, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased initial evaluation for 
sinusitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for status 
post medial meniscectomy and chondroplasty of the left knee, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased initial evaluation for 
subluxation of the right knee, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased initial evaluation for 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased initial evaluation for 
scarring of the right wrist, currently evaluated as 
noncompensably disabling. 

9.  Entitlement to an increased initial evaluation for 
scarring of the left shoulder, currently evaluated as 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issues of increased evaluations for the Veteran's left 
and right knees are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
rhinitis; the Veteran was found to have a diagnosis of 
bacterial rhinitis one time in August 2005, which has since 
resolved.

2.  The Veteran's migraine headaches are manifested by 
significant pain and frequency, but do not cause very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

3.  The Veteran's sinusitis is manifested by minimal findings 
of symptomatology.

4.  The Veteran's scarring of the right wrist consists of 
scars of less than 6 inches square, which are hyperpigmented, 
but which are not deep, unstable, painful, or productive of 
limitation of motion.

5.  The Veteran's scarring of the left shoulder consists of 
scars of less than 6 inches square, which are hyperpigmented, 
but which are not deep, unstable, painful, or productive of 
limitation of motion.


CONCLUSIONS OF LAW

1.  Rhinitis was not incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131  (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for an increased initial evaluation for the 
Veteran's headaches, currently evaluated as 30 percent 
disabling, is denied.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8100 
(2009).

3.  The criteria for an increased initial evaluation for the 
Veteran's sinusitis, currently evaluated as 10 percent 
disabling, is denied.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes 6510-6514 
(2009).

4.  The criteria for an increased initial evaluation for the 
Veteran's right wrist scar, currently evaluated as 
noncompensably disabling, is denied.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 5.159, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2009).

5.  The criteria for an increased initial evaluation for the 
Veteran's left shoulder scar, currently evaluated as 
noncompensably disabling, is denied.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 5.159, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in July 2005, March 2006, and June 2006.  
These letters informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the June 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also points out that the Veteran's claims for 
increased disability ratings arise from his disagreement with 
the initial evaluations following the grant of service 
connection for the above noted disabilities.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is required for those 
claims.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining medical records and providing the Veteran with an 
examination.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied, as to those claims now 
being finally decided on appeal.


The Facts

The Veteran's service medical records show no complaints of, 
or treatment for, rhinitis.

The Veteran received a VA fee basis examination in September 
2005.  At that time, the Veteran reported severe migraines 
since 1999.  He reported that they were constant with severe 
pressure, and felt like explosions.  When the attacks occur, 
he indicated he was able to go to work, but required 
medication.  The headache attacks average once every day.  
The Veteran is currently on several medications for his 
headaches but he states that none of them are effective.  He 
reported that the condition resulted in 6 "times" lost from 
work per month. 

Upon examination,  the Veteran was found to a have nasal 
obstruction in the right nostril of 60 percent, and in the 
left of 50 percent.  Rhinitis was noted, and the examiner 
felt the rhinitis was bacterial in origin because of the 
Veteran's red and swollen turbinates.  Examination showed 
sinusitis present at frontal and maxillary areas with 
tenderness.  There was no purulent discharge from the nose 
noted.  Sinus X-rays taken at that time were normal.

On the right wrist, there were two scars present, one 
measuring 1cm by 2cm, and one measuring about 10 cm by .5cm, 
with disfigurement, hyperpigmentation of less than 6 square 
inches, and abnormal texture of less than six square inches.  
There was no tenderness, ulceration, adherence, instability, 
tissue loss, keloid formation or hypopigmentation. 

There was a scar of the left shoulder measuring about 11cm by 
.7cm, with disfigurement and hyperpigmentation, of less than 
6 square inches, and abnormal texture of less than 6 square 
inches.  There was no tenderness, ulceration, adherence, 
instability, tissue loss, keloid formation, or 
hypopigmentation.  

The Veteran was diagnosed with bilateral frontal and 
maxillary sinusitis with rhinitis, and migraines.

A December 2005 report of VA outpatient treatment indicated 
that the Veteran had a diagnosis of continuous migraines.

The Veteran received a VA fee basis examination in June 2006 
for sinusitis, rhinitis, and his wrist and shoulder scars.  
At that time, the Veteran reported that he had constant 
problems with sinusitis, and that he was incapacitated due to 
sinusitis once a year, for a day.  He felt this problem also 
caused snoring and difficulty breathing.  Examination of the 
nose revealed no nasal obstruction, no deviated septum, no 
scar, and no disfigurement.  There was no rhinitis noted in 
the nose, and no sinusitis was detected.  Upon examination of 
the wrist, there was a level scar present at the right 
anterior wrist measuring about 9cm by 1cm.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  The Veteran had a scar of the left anterior 
shoulder measuring 7cm by 1cm, and two small "scope" scars 
measuring about 2cm by 1cm.  None of these scars showed 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  The examiner concluded that the Veteran's sinusitis 
had resolved, and there were no current findings of 
sinusitis.  The examiner also indicated that there were no 
findings of bacterial rhinitis.

In December 2006 VA outpatient treatment records, the Veteran 
indicated that he had problems with near constant headaches 
which were very painful. 

A January 2007 report of VA outpatient treatment noted that 
the Veteran reported that he had no more headaches since he 
had started on a new medication.


Entitlement to service connection for rhinitis.

The Veteran claims that he has chronic rhinitis either as 
directly related to service, or as secondary to his service 
connected sinusitis.  In order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Service connection may be presumed for certain chronic 
diseases which become manifest to a compensable degree within 
a prescribed period after discharge from service (one year), 
even though there is no evidence of such disease during the 
period of service, provided the Veteran had active service of 
90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2009).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for rhinitis.  In 
this regard, the Board finds that the preponderance of the 
evidence of record shows that the Veteran does not currently 
have a diagnosis of rhinitis.  The Veteran's service medical 
records show no diagnosis of rhinitis at any time.  The only 
time the Veteran was found to have rhinitis was during the 
September 2005 VA fee basis examination, when he was 
diagnosed with bacterial rhinitis.  Since that time, records 
show no further diagnosis of, or treatment for, rhinitis, and 
in the report of a June 2006 examination, the Veteran was 
specifically noted to have no findings of bacterial rhinitis.  
Thus, while the Veteran was found once during the course of 
this appeal to have bacterial rhinitis, the evidence shows 
this to be an acute infection, not a chronic condition, which 
resolved without any objective evidence of residuals.

Incumbent on a grant of service connection is a finding that 
the Veteran has the disability for which service connection 
is claimed.  With no finding of any chronic rhinitis, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for rhinitis.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Increased rating claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2009).  
 
The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where, as in 
the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the Veteran's sinusitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (2009), specifically Diagnostic 
Code 6512, for chronic frontal sinusitis.  All of the codes 
from 6510 to 6514 pertain to sinusitis, and have the same 
criteria for the evaluation of sinusitis.

Under Diagnostic Code 6512, a noncompensable rating is 
assigned for sinusitis when it is detected by X-ray only.  A 
10 percent rating is assigned when a Veteran has either one 
or two incapacitating episodes per year of sinusitis (an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician) requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or has 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned when 
a Veteran has either three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or has more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Code 6514 (2009).

Considering all evidence of record, the Board finds that the 
criteria for a higher evaluation, for the Veteran's service 
connected sinusitis, have not been met.  In order to warrant 
an increased evaluation, the Veteran would have to be found 
to have, as noted above, three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Reviewing the medical 
evidence of record, while the Veteran reported problems with 
sinusitis, and his sinuses were tender on examination, X-rays 
of his sinuses at that time were normal, although the Veteran 
was found to have a diagnosis of bacterial rhinitis with no 
purulent discharge.  During his June 2006 VA examination, the 
Veteran reported losing only a day a year from work due to 
sinusitis, and examination revealed no findings pertaining to 
sinusitis; the Veteran's sinusitis was specifically found to 
have resolved.  Thus, the evidence of record clearly shows 
that the Veteran's sinusitis currently results in very 
minimal symptoms, and does not cause three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting a 
year.  As such, the Board finds that the criteria for a 
higher evaluation for the Veteran's service connected 
sinusitis are not met, and the preponderance of the evidence 
is therefore against a grant of increased rating for 
sinusitis.

The Veteran's scars of the right wrist and left shoulder are 
both rated as noncompensably disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7805.  The applicable rating criteria 
for skin disorders, to include scars, are found at 38 C.F.R. 
§ 4.118.  During the pendency of this appeal for an increased 
rating, the criteria for evaluation of scars were amended as 
of October 23, 2008.  However, the revisions are applicable 
to applications for benefits received by VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
Here, VA received the Veteran's claim in July 2006.  
Therefore, only the pre- October 2008 version of the 
schedular criteria is applicable in this case.

Diagnostic Code 7800 rates scars of the head, face, or neck 
based upon disfigurement, and does not apply in this case as 
the service-connected scars at issue are located on the 
Veteran's wrist and shoulder.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25. Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for 
scars that are superficial and painful on examination.  Note 
(1) to Diagnostic Code 7804 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) provides that a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See 38 C.F.R. § 4.68 of this part on the 
amputation rule.)

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. 38 C.F.R. § 
4.118.  

Thus, in order to warrant a compensable evaluation for either 
the Veteran's right wrist or left shoulder scars, the 
Veteran's scars would have to be found to either be larger 
than 6 square inches, and be deep or cause limited motion, or 
superficial but of an area of 144 square inches or greater, 
or to be unstable, or to be painful on examination, or to 
cause limitation of motion of the affected part.  The Board 
does not find that any of these criteria have been met.  
Reviewing the evidence of record,
A September 2005 examination showed two scars on the right 
wrist, measuring 1cm by 2cm and 10cm by .5cm, much less than 
6 square inches.  The left shoulder was found to have a scar 
measuring 11cm by .7cm, again less than 6 square inches.  All 
scars were found to cause disfigurement and be 
hyperpigmented, but were not deep, unstable, painful, or 
productive of limitation of motion.

In June 2006, the Veteran's scars were again examined.  At 
that time, the wrist scar measured 9cm by 1cm, and the 
Veteran's left shoulder scar measured 7cm by 1 cm; 
additionally, two small scope scars were noted which measured 
about 2cm by 1cm; these measurements are all well less than 6 
inches square.  Further, the examiner found that the scars 
were not deep, unstable, painful, or productive of limitation 
of motion.  As the Veteran's scars are found to be less than 
6 square inches, and are not deep, unstable, painful, or 
productive of limitation of motion, the Board finds that the 
criteria for a higher evaluation have not been met for either 
the Veteran's right wrist or left shoulder scars, and that 
the preponderance of the evidence of record is therefore 
against these claims.

As noted above, the Veteran's migraine headaches are 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under that code, a 10 percent 
disability rating is warranted where there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent disability rating for migraines 
is warranted where there are characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrants a 50 percent evaluation. 

The rating criteria do not define "prostrating;" nor has the 
Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness." A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Considering all evidence of record, the Board finds that the 
criteria for a higher evaluation, for the Veteran's service 
connected migraines, have not been met.  As noted above, in 
order to warrant an increased rating, the Veteran would have 
to be found to have very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability to warrant a 50 percent evaluation, the next 
higher evaluation under Diagnostic Code 8100.  The evidence 
does clearly show that the Veteran's headaches are 
significant and disabling, however, there is no evidence of 
record showing that the Veteran's headaches result in very 
frequent completely prostrating and prolonged attacks; 
further, while they have some impact on his employment, the 
evidence does not show that they cause a severe economic 
inadaptability.  Specifically, during his September 2005 
examination, the Veteran reported constant headaches with 
pressure, however he indicated that he was able to work in 
spite of these headaches, though he had missed some time from 
work.  While the Veteran reported near painful constant 
headaches in December 2006, he indicated in January 2007 that 
he had no more headaches since he started a new medication.  
Thus, while the Veteran's headaches are severe, as the 
Veteran has generally been able to work in spite of them, 
they do not appear to be completely prostrating or productive 
of severe economic inadaptability; as such the Board finds 
that the criteria for a higher evaluation for the Veteran's 
service connected migraines have not been met.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for rhinitis is denied.

Entitlement to an increased initial evaluation for migraine 
headaches, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an increased initial evaluation for sinusitis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for scarring 
of the right wrist, currently evaluated as noncompensably 
disabling, is denied. 

Entitlement to an increased initial evaluation for scarring 
of the left shoulder, currently evaluated as noncompensably 
disabling, is denied. 


REMAND

As to increased evaluations for the Veteran's right and left 
knee disabilities, the Board points out that the Veteran was 
last provided an evaluation for these disabilities in August 
2005, nearly five years ago.  Since that time, the evidence 
shows that, in 2007, the Veteran was issued a cane due to his 
knee problems, and a February 2007 outpatient treatment 
record indicated that the Veteran was on a wait list for knee 
surgery.  A March 2007 orthopedic consult note indicated that 
the Veteran was not a candidate for a total knee replacement 
due in part to his age, but that he might be a candidate for 
a medial meniscus transplant and medial cartilage repair.  
The Board finds that this evidence shows that it is likely 
that the Veteran's knee disabilities have increased in 
severity since his last evaluation in August 2005, and as 
such, the Veteran should be provided with a new VA 
examination that assesses the current level of severity of 
his service connected right and left knee disabilities.  

In addition, the Board points out that the most recent 
evidence of record regarding the Veteran's right and left 
knee disabilities is the above noted March 2007 VA orthopedic 
consult note.  No more recent VA treatment records have been 
associated with the Veteran's claims file.  Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As the most recent VA treatment records 
available show that the Veteran was being considered for 
surgery, the Board finds it very likely that there are 
outstanding relevant treatment records pertaining to the 
Veteran's knees from the VA, from March 2007 to present.  As 
such, the Board finds that it must also remand these issues 
in order that the relevant records may be associated with the 
Veteran's claims file.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the Veteran and request that he 
provide the names and addresses of all 
health care providers who have treated 
him for any right or left knee 
disability.  After obtaining any 
relevant releases, please associate all 
identified records with the Veteran's 
claims file, to include any treatment 
records from 2007 to the present from 
any Atlanta VA Medical Facilities

2.	After the above development has been 
completed, and the identified records 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination in order to determine the 
current severity and etiology of his 
service connected right knee and left 
knee disabilities.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed, 
including range of motion testing.  A 
complete rationale for all opinions 
expressed should be provided.

3.	Thereafter, the AMC should re-
adjudicate the Veteran's claims of 
entitlement to increased ratings for 
his left and right knee disabilities.  
If any benefits sought are not granted, 
the Veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


